         Case 2:18-cv-00176-jmc Document 26 Filed 10/29/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT


Nicholas Lamoureux,

             Plaintiff,

             v.                                       Civil Action No. 2:18-cv-176

Commissioner of Social Security,

             Defendant.


                                       ORDER
                                       (Doc. 23)

      Upon consideration of Plaintiff’s Motion for Attorney Fees (Doc. 23), the

Commissioner’s Response to the Motion (Doc. 24), and Plaintiff’s Reply to the

Response (Doc. 25), the Court finds that the Motion was timely filed on October 7,

2020, given both Plaintiff’s counsel’s actual receipt of the Notice of Award on

September 25, 2020 and the presumptive receipt of the Notice on September 24,

2020. (See Doc. 23 at 3, Doc. 23-2 at 1, Doc. 25 at 1.) See Sinkler v. Berryhill,

932 F.3d 83, 89 (2d Cir. 2019) (holding that motions for attorney fees under § 406(b)

are “subject to the fourteen-day filing limitation of Rule 54(d)(2)(B) [of the Federal

Rules of Civil Procedure] once a party receives notice of a benefits calculation

following a sentence four remand judgment”); id. at 88 (“Once counsel receives

notice of the benefits award[,] . . . there is no sound reason not to apply Rule

54(2)(B)’s fourteen-day limitations period to a § 406(b) filing.” (emphasis added));

id. at 89 n.5 (“Nothing in this opinion departs from the law’s presumption that a
         Case 2:18-cv-00176-jmc Document 26 Filed 10/29/20 Page 2 of 2




party receives communications three days after mailing.” (emphasis added) (citing

Tiberio v. Allergy Asthma Immunology of Rochester, 664 F.3d 35, 37 (2d Cir. 2011)));

compare 20 C.F.R. § 404.1703; Viator v. Comm’r of Soc. Sec., Case # 15-CV-6658-

FPG, 2019 WL 1252964, at *2 (W.D.N.Y. Mar. 19, 2019) (“It is presumed that a

recipient of a mailed communication from the [Social Security Administration]

received it within five days of the date on the notice.” (emphasis added)). Upon

reviewing the Motion and its attachments, the Court also finds that the requested

fee amount of $14,172—which is not greater than 25% of Plaintiff’s past due

benefits—is reasonable, representative of the results achieved, and does not amount

to a windfall. See Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002); Wells v.

Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

      Accordingly, it is hereby ORDERED that the parties shall confer and submit

for the Court’s consideration a proposed order granting Plaintiff’s Motion for

Attorney Fees (Doc. 23) and awarding fees to Plaintiff’s attorney in the amount of

$14,172 pursuant to 42 U.S.C. § 406(b).

      Dated at Burlington, in the District of Vermont, this 29th day of

October 2020.


                                              /s/ John M. Conroy            .
                                              John M. Conroy
                                              United States Magistrate Judge




                                          2
